DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is a CON of 16/975,500 (U.S Patent No. 11,210,042 B1); where claims 1 – 20 are pending in this application.

Information Disclosure Statement

The references cited in the Information Disclosure Statements (IDS) filed on 09/07/2021 and 10/18/2021 have been considered.

	Specification 

The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.

	Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to 
http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 - 20 of instant application are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 – 20 (U.S Patent No. 11,210,042 B2).

Although the claims at issue are not identical, they are not patentably distinct from each other because: The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: 
It is clear that all the elements of the instant application claims 1, 7 and 16 are to be found in parent application claims 1, 6 and 12, respectively (as the application claims 1, 7 and 16 fully encompasses parent claims 1, 6 and 12).
The difference between the instant application claims 1, 7 and 16 and the parent application claim 1, 6 and 12 lies in the fact that the parent application claims include many more elements (e.g., defining a print job, the print job comprising data defining a final printed product to be produced by a plurality of media printing devices, etc.) and is thus much more specific and the instant application claims are broader since it’s not claiming the one or more computer processors. Thus the invention of claims 1, 6 and 12 of the parent application is in effect a “species” of the “generic” invention of the instant application claims 1, 7 and 16.
It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since instant application claim 1, 7 and 16 are anticipated by claims 1, 6 and 12, respectively, of the parent application, it is not patentably distinct from claims 1, 6 and 12 of the parent application.
Below is a side-by-side comparison (bolded where significant different, and underlined where limitation is mentioned or interpreted somewhere in the claims): 
Instant Application 17/467,903
Patent No. 11,210,042 B1
Claim 1

A data state manager, comprising: 
a production intent module to define a production intent; 
a capability module to identify a number of capabilities of a plurality of media printing devices to which the data state manager is coupled; and 
a data stream module to, through a plurality of communication links to the media printing devices, stream a plurality of data streams to the plurality of media printing devices in a synchronized manner based on a number of characteristics of the streamed data and the identified capabilities of the media printing devices, the data streams defining the production intent.
Claim 1

A data state manager, comprising: 
a production intent module to define a production intent; 
a capability module to identify a number of capabilities of a plurality of media printing devices to which the data state manager is coupled; and 
a data stream module to, through a plurality of communication links to the media printing devices, stream a plurality of data streams to the plurality of media printing devices in a synchronized manner based on a number of characteristics of the streamed data and the identified capabilities of the media printing devices, the data streams defining the production intent.  
Claim 2

The data state manager of claim 1, comprising a data segmenting module to: 
divide the production intent into the plurality of data streams with each data stream being streamed to one of the plurality of media printing devices; and divide at least one of the plurality of data streams into a plurality of discrete data segments.
Claim 2

The data state manager of claim 1, comprising a data segmenting module to: 
divide the production intent into the plurality of data streams with each data stream being streamed to one of the plurality of media printing devices; and divide at least one of the plurality of data streams into a plurality of discrete data segments.  
Claim 3

The data state manager of claim 1, comprising an error detection module to: 
detect error conditions in the media printing devices; and adapt the data streams to allow recovery of the media printing devices in response to a determination that at least one of the plurality of media printing devices has an error.
Claim 3

The data state manager of claim 1, comprising an error detection module to: 
detect error conditions in the media printing devices; and adapt the data streams to allow recovery of the media printing devices in response to a determination that at least one of the plurality of media printing devices has an error.  
Claim 4

The data state manager of claim 1, comprising an auditing module to log the production intent defined by the production intent module in a memory device.
Claim 4

The data state manager of claim 1, comprising an auditing module to log the production intent defined by the production intent module in a memory device.  

Claim 5

The data state manager of claim 4, comprising a reconstitution module to implement the logged production intent on the plurality of media printing devices.  
Claim 5

The data state manager of claim 4, comprising a reconstitution module to implement the logged production intent on the plurality of media printing devices.  
Claim 6

The data state manager of claim 1, further comprising a number of inter-device communication links disposed between the plurality of media printing capacities.  
Claim 16

The data state manager of claim 1, further comprising a number of inter-device communication links disposed between the plurality of media printing capacities.  

Claim 7

A method of data management in a distributed production environment using a data state manager, comprising: 





dividing a print job into a plurality of data streams with each data stream being streamed to one of a plurality of media printing devices; 

streaming the plurality of data streams to the plurality of media printing devices in a synchronous manner based on a number of characteristics of the streamed data and identified capabilities of the media printing devices;

detecting error conditions in any of the media printing devices; and 
adjusting the data streams in response to a determination that at least one of the plurality of media printing devices has an error.  
Claim 6

A method of data management in a distributed production environment using a data state manager, comprising: 
defining a print job, the print job comprising data defining a final printed product to be produced by a plurality of media printing devices; 
dividing the print job into the plurality of data streams with each data stream being streamed to one of the plurality of media printing devices; 
streaming the plurality of data streams to the plurality of media printing devices in a synchronous manner based on a number of characteristics of the streamed data and the identified capabilities of the media printing devices; 
detecting error conditions in the media printing devices; and 
adapting the data streams to re-synchronize the media printing devices in response to a determination that at least one of the plurality of media printing devices has an error.  
Claim 8

The method of claim 7, wherein streaming the plurality of data streams to the plurality of media printing devices in a synchronous manner comprises synchronizing the data streams based on data stream characteristics or device characteristics.  

Claim 7

The method of claim 6, wherein streaming the plurality of data streams to the plurality of media printing devices in a synchronous manner comprises synchronizing the data streams based on data stream characteristics, device characteristics, or combinations thereof.  

Claim 9

The method of claim 7, comprising, in advance of accepting the print job, identifying a number of capabilities of the plurality of media printing devices to which the data state manager is connected.  
Claim 8

The method of claim 6, comprising identifying a number of capabilities of the plurality of media printing devices.  

Claim 10

The method of claim 7, comprising dividing at least one of the plurality of data streams into a plurality of discrete data segments.  
Claim 9

The method of claim 6, comprising dividing at least one of the plurality of data streams into a plurality of discrete data segments.  
Claim 11

The method of claim 7, comprising logging the production intent defined by the production intent module in a memory device.
Claim 10

The method of claim 6, comprising logging the production intent defined by the production intent module in a memory device.
Claim 12

The method of claim 11, comprising: determining if a logged production intent has been requested to be printed; in response to a determination that the logged production intent has been requested, reconstituting the logged production intent on the plurality of media printing devices.  
Claim 11

The method of claim 10, comprising: determining if a logged production intent has been requested to be printed; in response to a determination that the logged production intent has been requested, reconstituting the logged production intent on the plurality of media printing devices.  
Claim 13

The method of claim 7, wherein adapting the data streams to re-synchronize the media printing devices comprises speeding up a media printing device which experienced an error.  
Claim 17

The method of claim 6, wherein adapting the data streams to re-synchronize the media printing devices comprises speeding up a media printing device which experienced an error.  
Claim 14

The method of claim 7, wherein adapting the data streams to re-synchronize the media printing devices comprises slowing down a media printing device which did not experience an error.  
Claim 18

The method of claim 6, wherein adapting the data streams to re-synchronize the media printing devices comprises slowing down a media printing device which did not experience an error.  
Claim 15

The method of claim 7, wherein dividing the print job into the plurality of data streams is based on a duration to print the print job.  
Claim 19

The method of claim 6, wherein dividing the print job into the plurality of data streams is based on a duration to print the print job.  
Claim 16

A computer program product for data management in a distributed production environment, the computer program product comprising: a non-transitory computer readable storage medium comprising computer usable program code embodied therewith, the computer usable program code to, when executed by a processor: 
receive data for a production intent, the production intent comprising data defining a final printed product that is produced by a plurality of media printing devices;
divide the production intent into a plurality of data streams wherein: 
a data stream comprises a divided portion of a data set that defines the production intent; and each data stream is to be streamed to one of the plurality of media printing devices; 
stream the plurality of data streams to a plurality of media printing devices in a synchronous manner based on a number of characteristics of the data streams and previously identified capabilities of the media printing devices, 
wherein portions of the production intent which call for a specific printing capability are streamed to a media printing device with an associated capability; 
detect error conditions in the media printing devices; and 
adjust the data streams in response to a determination that at least one of the plurality of media printing devices has an error.  
Claim 12

A computer program product for data management in a distributed production environment, the computer program product comprising: 58592201116/975,500 a non-transitory computer readable storage medium comprising computer usable program code embodied therewith, the computer usable program code to, when executed by a processor: 
define a production intent, the production intent comprising data defining a final printed product that is produced by a plurality of media printing devices; 
divide the production intent into the plurality of data streams wherein: 
a data stream comprises a divided portion of a data set that defines the production intent; and each data stream is to be streamed to one of the plurality of media printing devices; 
stream the plurality of data streams to a plurality of media printing devices in a synchronous manner based on a number of characteristics of the data streams and the identified capabilities of the media printing devices,
wherein portions of the production intent which call for a specific printing capability are streamed to a media printing device with an associated capability; 
detect error conditions in the media printing devices; and 
adapt the data streams to re-synchronize the media printing devices in response to a determination that at least one of the plurality of media printing devices has an error.  
Claim 17

The computer program product of claim 16, comprising computer usable program code to, when executed by the processor: 
divide at least one of the plurality of data streams into a plurality of discrete data segments.  


Claim 13

The computer program product of claim 12, comprising computer usable program code to, when executed by the processor: 
divide at least one of the plurality of data streams into a plurality of discrete data segments.  

Claim 18

The computer program product of claim 16, comprising computer usable program code to, when executed by the processor: 


identify a number of characteristics of the data streams; and 
synchronize the data streams based on the characteristics of the data streams or the capabilities of the plurality of media printing devices.  

Claim 14

The computer program product of claim 12, comprising computer usable program code to, when executed by the processor: 
identify the number of capabilities of the plurality of media printing devices; 
identify a number of characteristics of the data streams; and
synchronize the data streams based on the characteristics of the data streams, the capabilities of the plurality of media printing devices, or combinations thereof.  

Claim 19

The computer program product of claim 16, comprising computer usable program code to, when executed by the processor: 
log the production intent defined by the production intent module in a memory device; determine if a logged production intent has been requested to be printed; and in response to a determination that the logged production intent has been requested, reconstitute the logged production intent on the plurality of media printing devices.  
Claim 15

The computer program product of claim 12, comprising computer usable program code to, when executed by the processor: 
log the production intent defined by the production intent module in a memory device; determine if a logged production intent has been requested to be printed; and in response to a determination that the logged production intent has been requested, reconstitute the logged production intent on the plurality of media printing devices.  
Claim 20

The computer program product of claim 16, wherein adapting the data streams to re-synchronize the media printing devices comprises instructing media printing devices which have not experienced an error to slow down to allow for action on a media printing device which experienced an error. 
Claim 20

The computer program product of claim 12, wherein adapting the data streams to re-synchronize the media printing devices comprises instructing media printing devices which have not experienced an error to slow down to allow for action on a media printing device which experienced an error.   


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN M GUILLERMETY whose telephone number is (571)270-3481. The examiner can normally be reached 9:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNY Q TIEU can be reached on 571-272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUAN M GUILLERMETY/Primary Examiner, Art Unit 2674